signiticant index no u2-00 ax txcuer amo government entities division department of the treasury internal_revenue_service washington c feb se't ep raz re dear hospital buyer this letter constitutes notice that pursuant to your authorized representative's request of date your request for a waiver of the minimum_funding_standard for tha plan for the plan_year ending november has deen withdrawn and the case has been closed by this office and waivers of the percent tax under sec_4971 of the internal_revenue_code code have been granted for the plan for the plan years ending novernber by the pension_benefit_guaranty_corporation pbgc’ if the termination of the plan is not approved the hospital may request that its request for a waiver of the minimum_funding_standard for the plan for the plan_year ending november on the condition that the plan is terminated _be re-opened for consideration through the conditional waivers of the percent tax have been granted in accordance with section b of tha employee retirament income security act erisa the amounts for which the conditional waivers have been granted are equal to percent of the accumulated funding deficiencies in the funding_standard_account as of november contributions as of november have been granted to the extent such funding deficiencies or aggregate unpaid minimum required contributions have not been corrected _ the end of the plan years for which the waivers and the aggregate unpaid minimum required through effective date the hospital ceased benefit accruals for ail participants who had not previously ceased to accrue benefits under the plan on november the hospital filed a voluntary petition for reorganization under chapter of the bankruptcy code since-the filing of the bankruptcy petition the hospital has remained in possession and management of its business and property as a debtor-in-pessession pursuant to the u s bankruptcy code in connection with the filing of the bankruptcy petition the hospital entered into an agreement with the buyer under which the buyer or one or more of its controlled affiliates will purchase substantially_all of the operating_assets of the hospital and its affiliates conditioned on the approval of the bankruptcy court as a result of the sale substantially_all of the employees of the hospital will terminate employment with the hospital and will become employed by the buyer or one of its controlled affiliates anticipated that the purchase will occur during the spring of purchase of substantially_all of the operating_assets of the hospital the hospital will be liquidated following the buyer's it is one of the conditions of the sale of the hospital's assets to the buyer is that the pbgc assume responsibility for the plan pursuant to either a distress termination of the plan under sec_4041 of erisa or an involuntary termination of the plan by the pbgc under sec_4042 of erisa the hospital anticipates that it will resolve the procedure for the pbgc s assumption of the plan prior to the sale to the buyer this ruling is directed only to the taxpayer that requested it sec_6110 k of the cade provides that may not be used or cited by others as precedent we have sent a copy of this letter to the manager to the manager and to your authorized representative pursuant to a power of attomey on file in this office ff you require further assistance in this matter please contact sincerely yours vet andrew e zuckerman director employee_plans rulings agreements
